Citation Nr: 1600965	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1954.  He is the recipient of multiple awards and decorations, including the Combat Infantryman Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2015, the Board granted the Veteran's motion to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for the following disabilities:  PTSD, rated as 70 percent disabling; right shoulder impingement syndrome, status post flesh wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as zero percent disabling; and right deltoid scar, rated as zero percent disabling.  

2.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability (TDIU) due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

The record on appeal establishes that service connection is currently in effect for the following disabilities:  PTSD, rated as 70 percent disabling; right shoulder impingement syndrome, status post flesh wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as zero percent disabling; and right deltoid scar, rated as zero percent disabling.  The Veteran's combined disability rating is 80 percent.  

On his application for TDIU, the Veteran reported an approximately twenty year employment history as a letter carrier.  He retired in 1983, reportedly due to a back condition.  The Veteran indicated that he had a high school degree but no other education, training or work experience.  He indicated that he was unable to work due to his service-connected PTSD.  

At a December 2010 VA audiology examination, the examiner noted that the Veteran's service-connected hearing loss and tinnitus resulted in difficulty hearing during conversations with others.  At a January 2011 VA medical examination, the examiner indicated that the Veteran's service-connected right shoulder disability was manifested by pain, swelling, stiffness, and limited motion.  The examiner indicated that the Veteran's occupational functioning was impaired as he was unable to lift heavy weight or perform overhead activities as a result of his service-connected shoulder disability.  

In August 2013, the Veteran underwent VA psychiatric examination.  The examiner noted that the Veteran had last worked in 1980 as a mail carrier, after which he retired due to a back condition.  The examiner noted PTSD symptoms of decreased concentration, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  After examining the Veteran, the examiner concluded that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  The examiner did not reference the Veteran's other service-connected disabilities or discuss their impact on his employability.  

In an October 2013 letter, the Veteran's VA care provider indicated that the Veteran was under her care for combat-related PTSD.  She noted that the Veteran had suffered numerous traumas in Korea that had directly impaired his social and occupational functioning.  She noted that the Veteran had been awarded the Purple Heart Medal, the Combat Infantryman Badge, the Korean Service Medal, and two Bronze Service Stars for his heroism.  She explained that although the Veteran had been compliant with his treatment program of psychotropic medication and weekly therapy, he continued to experience chronic PTSD symptoms including nightmares, isolation, avoidance, numbness, irritability, and depression.  Based on the foregoing, she concluded that the Veteran was unemployable due to PTSD.  

In February 2015, a VA physician treating the Veteran indicated that the Veteran seemed to be unemployable due to an exacerbation of PTSD symptoms, as well as depression, advanced age, and multiple medical conditions.  

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that the evidence supports the assignment of a TDIU.

The record on appeal establishes that service connection is currently in effect for the following disabilities:  PTSD, rated as 70 percent disabling; right shoulder impingement syndrome, status post flesh wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as zero percent disabling; and right deltoid scar, rated as zero percent disabling.  The Veteran's combined disability rating is 80 percent.  He therefore meets the schedular requirements for consideration of a TDIU.  

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

As set forth above, the record contains conflicting medical evidence.  Two of the Veteran's VA care providers have stated that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, in whole or in part.  On the other hand, in August 2013, a VA medical examiner concluded that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  The examiner, however, did not comment on the effect of the Veteran's other service-connected disabilities on his employability.  

In that regard, the record shows that the Veteran has an approximately twenty year employment history as a letter carrier.  The Veteran has a high school degree but no other education, training or work experience.  The record reflects that the Veteran's service-connected right shoulder disability interferes with his occupational abilities, in that it prevents him from participating in activities which require lifting weight or performing overhead activities, both of which are activities required of an individual working as a letter carrier.  Given the Veteran's nearly twenty year work history in that field, and his lack of alternative education and training, the Board finds that these limitations have a significant impact on his ability to carry out the work for which he has experience and training.  His ability to maintain employment is also compromised by his service-connected hearing loss and tinnitus, both of which impact his ability to participate effectively in conversation with others.  

These findings, taken together with the opinions of the Veteran's VA care providers that his PTSD is of sufficient severity to prevent substantially gainful employment, lead the Board to conclude that TDIU is warranted.  

The Board has considered the conclusion of the August 2013 VA medical examiner that the Veteran's service-connected PTSD would not prevent him from engaging in employment.  This conclusion, however, does not address the impact of the Veteran's other service-connected disabilities on his ability to find and retain employment.  Second, under the benefit-of-the-doubt rule, there need not be a preponderance of the evidence in the Veteran's favor in order for him to prevail, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the positive evidence discussed above, the Board finds that such a conclusion cannot be made in this case.  Rather, the Board finds that the record is in equipoise and therefore sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  


ORDER

Entitlement to total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


